OPINION OF THE COURT
F. Warren Travers, J.
Petitioner seeks to have the court declare insufficient, defective, invalid, null and void certain independent designating petitions of certain candidates for town office in the Town of East Greenbush, Rensselaer County, New York.
Although a number of issues are raised, petitioner and respondents have agreed that all objections are withdrawn except petitioner’s contention that the designation petition does not comply with the mandates of section 6-132 of the Election Law.
*154Petitioner contends that the type size of the designating petition is insufficient, illegible and does not conform with section 6-132 of the Election Law which shows an exemplary typeset”. Petitioner further argues that the typeset used in the designating petition is nine times smaller than that which is used in the statute.
The respondents’ attorney asserts that although he would not agree that the size is nine times smaller, he contends it is nine print types smaller. The respondents’ attorney argues that section 6-132 of the Election Law has no statutory requirement for type size within the statute and that his research found no case law pertaining to type size for designating petitions.
Although there appear to be no cases directly in point with respect to the type size of a designating petition in section 6-132 of the Election Law, case law is to the effect that "[wjhile section 6-132 by its terms permits 'substantial compliance’ with the statutorily prescribed format for designating petitions, it does not permit deviations from the statutorily prescribed content of such petitions”. (Matter of Alamo v Black, 51 NY2d 716, 717; see also, Matter of Hutson v Bass, 54 NY2d 772.)
A copy of the designating petition in the case now before the court has been received into evidence. While the size of the print is smaller than that used in section 6-132 of the Election Law, there is nothing illegible, confusing or deceptive in the designating petition. The court finds and determines that the form is "substantially” in the form prescribed by section 6-132 of the Election Law.